                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

                                        MINUTE SHEET

UNITED STATES OF AMERICA                                Date:      August 22, 2019

vs.                                                     Case No.: 19-03103-01-CR-S-SRB

JULIA M. LAWRENCE


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Initial Appearance – Indictment

Time Commenced: 2:33 p.m.                                       Time Terminated: 2:35 p.m.


                                        APPEARANCES

Plaintiff:       Jessica Keller, AUSA
USPPTS:          Claudia Allison


Proceedings: Parties appear as indicated above. Defendant appears in person.

                 Because Defendant has been arrested, Court signs the envelope initially
                 sealing the indictment/case and orders that indictment/case be unsealed and
                 processed in accordance with established procedure and law.

                 Defendant advised of rights and has hired private counsel.

                 Government orally moves for detention.

                 Arraignment, Detention Hearing and Scheduling Conference set for
                 8/27/2019 at 11:00 a.m.

                Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel




             Case 6:19-cr-03103-SRB Document 4 Filed 08/22/19 Page 1 of 1
